Exhibit 10.35

FIRST AMENDMENT TO THE DYNEGY INC.

2001 NON-EXECUTIVE STOCK INCENTIVE PLAN

WHEREAS, Dynegy Inc., an Illinois corporation (“Dynegy Illinois”), has
heretofore maintained the Dynegy Inc. 2001 Non-Executive Stock Incentive
Plan (the “Plan”);

WHEREAS, Dynegy Illinois entered into that certain Plan of Merger, Contribution
and Sale Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS
Power Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity
Partners, L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy
Acquisition, Inc., executed September 14, 2006 (the “Merger Agreement”);

WHEREAS, pursuant to the transactions contemplated in the Merger Agreement,
Dynegy Illinois became a wholly-owned subsidiary of a newly-formed Delaware
corporation, named “Dynegy Inc.” (the “Company”), and Dynegy Illinois was
renamed “Dynegy Illinois Inc.”, as of the Effective Time specified in the Merger
Agreement (the “Effective Time”); and

WHEREAS, pursuant to the Merger Agreement, as of the Effective Time, Dynegy
Illinois withdrew as sponsor of the Plan, and the Company assumed the Plan, the
sponsorship thereof and all outstanding Dynegy Illinois stock options and
stock-based awards (as described in the Merger Agreement), and such stock
options and stock-based awards were converted into Company stock options and
stock-based awards;

NOW THEREFORE, the Plan is hereby amended as follows, effective as of the
Effective Time:

1. Section I of the Plan is amended by inserting the following paragraph to
become the first paragraph thereof:

“I. PURPOSE

The DYNEGY INC. 2001 NON-EXECUTIVE STOCK INCENTIVE PLAN (the ‘Plan’) was
maintained by Dynegy Inc., an Illinois corporation (‘Dynegy Illinois’).

Dynegy Illinois entered into that certain Plan of Merger, Contribution and Sale
Agreement by and among Dynegy Illinois, LSP GEN Investors, L.P., LS Power
Partners, L.P., LS Power Equity Partners PIE I, L.P., LS Power Equity Partners,
L.P., LS Power Associates, L.P., Falcon Merger Sub Co., and Dynegy Acquisition,
Inc., executed September 14, 2006 (the ‘Merger Agreement’). Pursuant to the
transactions contemplated in the Merger Agreement, Dynegy Illinois became a
wholly-owned subsidiary of a newly-formed Delaware corporation, named ‘Dynegy
Inc.’ (the ‘Company’), and Dynegy Illinois was renamed



--------------------------------------------------------------------------------

‘Dynegy Illinois Inc.’, as of the Effective Time specified in the Merger
Agreement (the ‘Effective Time’). Pursuant to the Merger Agreement, as of the
Effective Time, Dynegy Illinois withdrew as sponsor of the Plan, and the Company
assumed the Plan, the sponsorship hereof, and all outstanding Dynegy Illinois
stock options and stock-based awards granted hereunder, and such stock options
and stock-based awards were converted into Company stock options and stock-based
awards hereunder.”

2. The definition of “Common Stock” in Section II of the Plan is amended its
entirety to provide as follows:

“ ‘Common Stock’ means the Class A common stock, $0.01 par value per share, of
the Company, or any security into which such common stock may be changed by
reason of any transaction or event of the type described in Paragraph IX.”

3. The definition of “Company” in Section II of the Plan is amended its entirety
to provide as follows:

“ ‘Company’ means Dynegy Inc., a Delaware corporation.”

4. As amended hereby, the Plan is specifically ratified and reaffirmed.

[Remainder of page intentionally left blank]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this Amendment to the Plan to be
executed on the date indicated below, to be effective as of the Effective Time.

 

DYNEGY ILLINOIS INC.

(formerly known as Dynegy Inc.),

an Illinois corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

Approved and accepted:

DYNEGY INC.,

a Delaware corporation

By:   /s/ J. Kevin Blodgett Title:   Executive Vice President, Administration
Date:   April 2, 2007

 

3